          Case 2:19-cv-00686-RSM Document 14 Filed 06/20/19 Page 1 of 8



1                                                                       Hon. Ricardo S. Martinez

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
9                                    AT SEATTLE
10
      LEFT COAST VENTURES, INC., a
11    Delaware corporation,                              No. 2:19-cv-00686-RSM

12                            Plaintiff,                 JOINT STATUS REPORT AND
                                                         DISCOVERY PLAN
13             v.

14    BRIGHTSTAR, LLC, a limited liability
      company organized under the laws of
15    Colorado,

16                            Defendant.

17

18
            Pursuant to the Order Regarding Initial Disclosures, Joint Status Report, and Early
19
     Settlement (Dkt. No. 3), plaintiff Left Coast Ventures, Inc. (“Left Coast”) and defendant
20
     Brightstar LLC (“Brightstar”) (Left Coast and Brightstar collectively, “the Parties”) submit
21
     this Joint Status Report and Discovery Plan.
22
            1. Statement of the Nature and Complexity of the Case
23
            Left Coast asserts declaratory judgment and breach of contract claims against
24
     Brightstar arising from what Left Coast alleges to be a contract for the sale of membership
25
     interests in certain cannabis companies operating in Colorado. Brightstar denies Left
26


     JOINT STATUS REPORT AND
     DISCOVERY PLAN
     No. 2:19-cv-00686-RSM – Page 1
             Case 2:19-cv-00686-RSM Document 14 Filed 06/20/19 Page 2 of 8



1    Coast’s claims and has brought a motion to dismiss under Fed. R. Civ. P. 12(b)(6) for

2    failure to state a claim upon which relief can be granted. The case is not complex.

3             2. Proposed Deadline for Joining Additional Parties

4             The Parties propose October 10, 2019, as the deadline for either party to move to

5    join an additional party. By proposing this deadline, neither party concedes that joining an

6    additional party is warranted, and both Left Coast and Brightstar reserve their rights to

7    oppose a motion to join an additional party.

8             3. Consent to Magistrate Judge

9             No.
10            4. Discovery Plan

11                  A. Initial Disclosures

12            The Parties have agreed to exchange initial disclosures on or before August 12,

13   2019.

14                  B. Subjects, Timing, and Potential Phasing of Discovery

15            The Parties anticipate taking discovery relating to each other’s claims and defenses.

16            Brightstar believes discovery should be stayed pending resolution of its motion to

17   dismiss. Left Coast does not believe a stay of discovery is appropriate.

18            The Parties do not believe discovery should be conducted in phases.

19                  C. Electronically Stored Information
20            Although certain communications and other documents relevant to this case are

21   stored electronically, at this time the Parties do not anticipate any particular issues

22   regarding the disclosure, discovery, or preservation of electronically stored information.

23                  D. Privilege Issues

24            The Parties do not anticipate any unusual issues relating to the attorney-client

25   privilege or work product doctrine.

26


     JOINT STATUS REPORT AND
     DISCOVERY PLAN
     No. 2:19-cv-00686-RSM – Page 2
           Case 2:19-cv-00686-RSM Document 14 Filed 06/20/19 Page 3 of 8



1           The Parties agree that the disclosure of attorney-client privileged communications

2    and/or work product doctrine-protected materials will not waive the protection of the

3    attorney-client privilege or work product doctrine provided that (1) the disclosure is

4    inadvertent, (2) the holder of the privilege or protection takes reasonable steps to prevent

5    disclosure, and (3) the holder promptly takes reasonable steps to rectify the error. The

6    Parties agree that documents that the producing party believes contain privileged or

7    protected information that were inadvertently produced will be destroyed by the receiving

8    party or returned or sequestered under Fed. R. Civ. P. 26(b)(5)(B) until the claim of

9    privilege or protection is resolved by the Court.
10              E. Proposed Limitations on Discovery

11          At this time, the Parties do not believe any changes in the limitations on discovery

12   imposed under the Federal Rules of Civil Procedure or under the Western District of

13   Washington Local Civil Rules are necessary.

14              F. Need for Discovery Related Orders

15          The Parties may file a Stipulated Motion and [Proposed] Protective Order. The

16   Stipulated Motion and [Proposed] Protective Order will be similar in form to the Western

17   District of Washington Model Stipulated Protective Order. Per LCR 26(c)(2) the Parties

18   will provide the Court with the Stipulated Motion and [Proposed] Protective Order that

19   identifies in redline proposed departures from the Model Stipulated Protective Order.
20          5. Local Civil Rule 26(f)(1)

21              A. Prompt Case Resolution

22          The Parties will endeavor to shorten and simplify the case to the extent reasonably

23   possible while protecting the legitimate interests of all Parties.

24

25

26


     JOINT STATUS REPORT AND
     DISCOVERY PLAN
     No. 2:19-cv-00686-RSM – Page 3
          Case 2:19-cv-00686-RSM Document 14 Filed 06/20/19 Page 4 of 8



1               B. Alternative Dispute Resolution

2           The Parties have not yet determined if they will engage in alternative dispute

3    resolution. If they do engage in alternative dispute resolution, they would mediate. The

4    Parties will not engage in the individualized trial program set forth in LCR 39.2.

5               C. Related Cases

6           There is no related case pending before this Court or in another jurisdiction.

7               D. Discovery Management

8           At this time the Parties do not believe the number or scope of depositions should be

9    limited beyond the limitations in the Federal Rules of Civil Procedure. The Parties do not
10   request a scheduling conference be held before a scheduling order is issued in this case. At

11   this time, the Parties do not request that the Court use an abbreviated pretrial order or issue

12   any order than a Fed. R. Civ. P. 16(b) and LCR 16(b)(1) scheduling order.

13              E. Anticipated Discovery Sought

14          See Paragraph 4(B).

15              F. Phasing of Motions

16          At this time the Parties do not believe any particular phasing of motions should be

17   ordered.

18              G. Preservation of Discoverable Information

19          The Parties are preserving discoverable information.
20              H. Privilege Issues

21          See Paragraph 4(D).

22              I. Model Protocol for Discovery of ESI

23          See Paragraph 4(C).

24          At this time the Parties do not believe there is a need to adopt the Model Agreement

25   Regarding Discovery of Electronically Stored Information in Civil Litigation.

26


     JOINT STATUS REPORT AND
     DISCOVERY PLAN
     No. 2:19-cv-00686-RSM – Page 4
           Case 2:19-cv-00686-RSM Document 14 Filed 06/20/19 Page 5 of 8



1                J. Alternatives to Model Protocol for Discovery of ESI

2            As the Parties do not believe that electronically stored information will present

3    unusual issues in this matter, the Parties have not agreed regarding protocols for the topics

4    identified in LCR 26(f)(1)(J). Should electronically stored information become an issue in

5    this case, the Parties will revisit the topics identified in LCR 26(f)(1)(J).

6            6. Date by Which Discovery can be Completed

7            The Parties believe discovery can be completed by March 6, 2020.

8            The Parties believe opening expert disclosures should be made by January 6, 2020,

9    and rebuttal expert disclosures should be made by February 5, 2020.
10           7. Bifurcation

11           The Parties do not believe the case should be bifurcated.

12           8. Pretrial Statements and Pretrial Order

13           At this time the Parties do not believe the pretrial statements and pretrial order

14   called for by LCR 16(e), (h), (i), and (k) and 16.1 should be dispensed with in whole or in

15   part for the sake of economy. The Parties will revisit potential alterations to the

16   requirements for pretrial statements and pretrial order for the sake of economy nearer to the

17   trial date for this case.

18           9. Other Suggestions for Shortening or Simplifying the Case

19           The Parties have no other suggestions for shortening or simplifying the case, but
20   will endeavor to work to shorten and simplify the case to the extent reasonably possible

21   while protecting the legitimate interests of all Parties.

22           10. Date Case Will be Ready for Trial

23           The Parties suggest a trial date of June 22, 2020.

24           11. Whether the Trial will be Jury or Non-Jury

25           Jury.

26


     JOINT STATUS REPORT AND
     DISCOVERY PLAN
     No. 2:19-cv-00686-RSM – Page 5
           Case 2:19-cv-00686-RSM Document 14 Filed 06/20/19 Page 6 of 8



1            12. Number of Trial Days

2            The Parties anticipate that this case can be resolved in no more than five trial days.

3    The parties will revisit this estimate closer to the trial date.

4            13. Names, Addresses, and Telephone Numbers of All Trial Counsel

5    Counsel for Left Coast                           Counsel for Brightstar
     Jeremy E. Roller, WSBA No. 32021                 Parker Folse, WSBA No. 24895
6    Arete Law Group PLLC                             Katherine Peaslee, WSBA No. 52881
     1218 Third Avenue, Suite 2100                    Susman Godfrey L.L.P.
7    Seattle, Washington 98101                        1201 Third Avenue, Suite 3800
     Phone: (206) 428-3250                            Seattle, Washington 98101
8    Fax: (206) 428-3251                              Phone: (206) 516-3880
     Email: jroller@aretelaw.com                      Fax: (206) 516-3883
9                                                     Email: pfolse@susmangodfrey.com
                                                              kpeaslee@susmangodfrey.com
10
                                                      Christopher O. Murray, WSBA No. 38651
11                                                    Brownstein Hyatt Farber Schreck, LLP
                                                      410 Seventeenth Street, Suite 2200
12                                                    Denver, Colorado 80202-4432
                                                      Phone: (303) 223-1183
13                                                    Fax: (303) 223-1111
                                                      Email: cmurray@bhfs.com
14
             14. Trial Counsel Commitments to be Considered in Setting Trial Date
15
             None at this time. Counsel will promptly advise the Court of commitments that
16
     arise that may conflict with the trial date.
17
             15. Status of Service on Defendant
18
             The defendant has been served.
19
             16. Scheduling Conference
20
             The Parties do not request a scheduling conference before the Court enters a
21
     scheduling order in this case.
22
             17. Corporate Disclosure Statements
23
             Left Coast filed its Fed. R. Civ. P. 7.1 / LCR 7.1 Corporate Disclosure Statement on
24
     May 10, 2019. Brightstar filed its Fed. R. Civ. P. 7.1 / LCR 7.1 Corporate Disclosure
25
     Statement on May 15, 2019.
26


     JOINT STATUS REPORT AND
     DISCOVERY PLAN
     No. 2:19-cv-00686-RSM – Page 6
          Case 2:19-cv-00686-RSM Document 14 Filed 06/20/19 Page 7 of 8



1    DATED: June 20, 2019.
2    ARETE LAW GROUP PLLC                      SUSMAN GODFREY, L.L.P
3    By: /s/ Jeremy E. Roller                  By: /s/ Parker Folse
     Jeremy E. Roller, WSBA No. 32021          Parker Folse, WSBA No. 24895
4    1218 Third Avenue, Suite 2100             Katherine Peaslee, WSBA No. 52881
     Seattle, WA 98101                         1201 Third Avenue, Suite 3800
5    Phone: (206) 428-3250                     Seattle, Washington 98101
     Fax: (206) 428-3251                       Phone: (206) 516-3880
6    jroller@aretelaw.com                      Fax: (206) 516-3883
                                               pfolse@susmangodfrey.com
7    Attorneys for Left Coast Ventures, Inc.   kpeaslee@susmangodfrey.com
8                                              BROWNSTEIN HYATT FARBER
                                               SCHRECK, LLP
9
                                               By: /s/ Christopher O. Murray
10                                             Christopher O. Murray, WSBA No. 38651
                                               410 Seventeenth Street, Suite 2200
11                                             Denver, Colorado 80202-4432
                                               Phone: (303) 223-1183
12                                             Fax: (303) 223-1111
                                               Email: cmurray@bhfs.com
13
                                               Attorneys for Brightstar, LLC
14

15

16

17

18

19
20

21

22

23

24

25

26


     JOINT STATUS REPORT AND
     DISCOVERY PLAN
     No. 2:19-cv-00686-RSM – Page 7
           Case 2:19-cv-00686-RSM Document 14 Filed 06/20/19 Page 8 of 8



1                                   CERTIFICATE OF SERVICE

2            I, Annabel Barnes, hereby certify that on June 20, 2019, I electronically filed the

3    forgoing document with the Clerk of the Court using the CM/ECF system which will send a

4    notification of filing to the follow parties:

5            Parker C. Folse III, WSBA No. 24895
6            Katherine Peaslee, WSBA No. 52881
             SUSMAN GODFREY L.L.P.
7            1201 Third Avenue, Suite 3800
             Seattle, WA 98101
8            Phone: (206) 516-3880
             pfolse@susmangodfrey.com
9
             kpeaslee@susmangodfrey.com
10
             Christopher O. Murray, WSBA No. 38651
11           BROWNSTEIN HYATT FARBER SCHRECK, LLP
             410 Seventeenth Street, Suite 2200
12           Denver, CO 80202
             Phone: (303) 223-1183
13
             cmurray@bhfs.com
14
             Attorneys for Defendant Brightstar, LLC
15
     DATED this 20th day of June, 2019 at Seattle Washington.
16

17
                                                     ARETE LAW GROUP
18
                                                     /s/ Annabel Barnes
19                                                   Annabel Barnes, Legal Assistant
20

21

22

23

24

25

26


     JOINT STATUS REPORT AND
     DISCOVERY PLAN
     No. 2:19-cv-00686-RSM – Page 8
